Citation Nr: 1211406	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss (claimed as right and left ear hearing loss).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at an August 2010 hearing before the undersigned. A transcript of the proceeding is associated with the claims folder.

The Veteran's claim was remanded by the Board in February 2011 for additional development.  The requested development having been completed, the matter again is before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

A hearing loss disability did not have onset during service, did not manifest during the one year period following separation from active service, and is not etiologically related to the Veteran's active service.  



CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

Adequate notice was provided in a letter sent to the Veteran in February 2007.  In that letter, the RO informed the Veteran of the evidence necessary to substantiate his claim and of his and VA's respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

VA provided relevant examinations in June 2007 and August 2009.  As discussed in its February 2011 Remand, the Board found these examinations inadequate and, pursuant to that Remand, VA provided another examination in March 2011.  A report of that examination together with a May 2011 addendum is associated with the claims file.  

What is of most interest in this case is the opinion rendered as to whether or not the Veteran has a hearing loss disability and whether any such disability is due to his active service.  The March 2011 examination and May 2011 addendum included consideration of the Veteran's relevant medical history and previous examinations, provided adequate detail as to his claimed disability, and included an adequate analysis to support the opinion rendered.  The examination including the opinions is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board acknowledges the Veteran's contentions that the March 2011 audiometric examination was inadequate because his hearing problems are intermittent in nature and he was not experiencing hearing problems at that time.  The Board acknowledges that VA has the duty to schedule examinations, when feasible, at periods when the claimed disability is manifested.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  In that regard, the Board notes that the Veteran's claimed hearing problems are wholly random, intermittent in nature, and of a short duration (typically a minute or less), rather than cyclical or otherwise amenable to scheduling an examination when the claimed hearing problems are more likely to be present (as evidenced by the Veteran denying experiencing the problems during any of his three previous VA hearing examinations).  Even more significantly, the Veteran reports and the medical records confirm that the "closing of his ears" and similar problems are due to his service-connected tinnitus disability, rather than his separate and distinct hearing loss claim currently on appeal.  As such, the Board concludes that a remand for further examination would serve no useful purpose.  

Based on the March 2011 VA examination report and May 2011 addendum and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, service connection is not presumed because the Veteran was not diagnosed with a hearing loss disability within one year of service.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss is due to noise exposure during firearms training in boot camp and that hearing problems persisted from that time.  Initially, the Board notes that the Veteran's military occupational specialty of Aerospace Control and Warning Systems Operator is not one typically associated with significant noise exposure.  Nevertheless, as the Veteran did participate in and complete basic training, which would involve some level of noise exposure.  Thus, for the purpose solely of this decision the Board will not dispute the Veteran's claimed in-service noise exposure.  

The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss.  In July 1974, the Veteran did report that his left ear felt as though it had been plugged for the previous two weeks.  Examination was within normal limits.  During treatment for flu symptoms in October 1974, examination of the ears showed no abnormalities.  In November 1974, the Veteran received an administrative discharge;  He was not provided a separation examination.  

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss was caused by any incident of service.  The Board concludes it was not.

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss for over 30 years after service.  VA treatment records include audiograms from January 1998 to January 2007, which showed puretone thresholds within normal limits bilaterally.  Perhaps significantly, these audiograms did not include speech recognition scores using the Maryland CNC Test.  In June 2006, the Veteran reported intermittent bilateral tinnitus over the previous five years.  The Veteran declined an ENT evaluation or hearing re-evaluation at that time and did not otherwise report hearing problems at that time.

A May 2007 treatment record noted a 30 year history of intermittent tinnitus that was worse in the right ear.  He also reported cracking and popping in the ears.  Physical examination was normal, but the treatment provider assessed tinnitus and Eustachian tube dysfunction.

The Veteran was afforded a VA examination in June 2007.  The Veteran reported decreased hearing and tinnitus from 1974, due to exposure to loud noise from firing an M16 rifle and using radar equipment with hearing protection.  A contemporaneous audiogram showed puretone thresholds within normal limits bilaterally, but speech recognition scores from the Maryland CNC Test were 88 percent for the right ear, which would constitute a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Left ear speech recognition scores were 100 percent, which was within normal limits.  A July 2007 addendum indicated review of the claims file.  The audiologist noted the absence of a discharge physical, but noted that speech discrimination testing would not have been done at that time anyway.  As there was no evidence of speech discrimination testing being done until the June 2007 VA examination, the audiologist indicated that he could not provide an opinion as to etiology without resorting to speculation.  (In that regard, the Board notes that the audiologist noted the date as being June 1977, but this clearly was a typographical error.)  This report is therefore not probative of whether or not any hearing loss disability is related to active service.  

The Veteran was afforded another VA examination in August 2009.  The examiner noted review of the claims file.  The Veteran continued to report tinnitus onset in 1974 as manifested by his ears feeling plugged, for which he sought treatment.  A contemporaneous audiogram showed puretone thresholds within normal limits bilaterally, but speech recognition scores from the Maryland CNC Test were 88 percent for each ear, which would constitute a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Nevertheless, the examiner concluded that the Veteran's hearing acuity should be judged based on his puretone hearing thresholds and, as such, no hearing loss was acquired while in service.  The examiner did not adequately explain this statement.  Hence, the statement is not afforded any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008 (explaining that an expert opinion that contains only data and conclusions is not entitled to any weight).  

During the August 2010 hearing, the undersigned agreed to hold the record open for 60 days, until October 13, 2010, to afford the Veteran an opportunity to submit additional evidence. In July 2011, the Veteran submitted what appears to be a private treatment record from August 2010, that he identified in an accompanying statement as from an ENT physician.  This report includes an assessment listing tinnitus, sensorineural hearing loss, Eustachian tube dysfunction, and allergic rhinitis.  The instructions include to "Counsel patient that tinnitus is secondary to sensorineural hearing loss."  

The Board affords this evidence very little probative weight because there is no explanation as to the instruction listed.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran was afforded another VA examination in March 2011.  A contemporaneous audiogram again showed bilateral puretone thresholds that do not meet the regulatory definition of a hearing loss disability.  However, speech recognition scores from the Maryland CNC Test were 82 percent for each ear, which would constitute a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The audiologist noted that the speech recognition scores would have been expected to be higher based on the reported thresholds and discussed the August 2009 examiner's opinion that the threshold levels should be the basis for evaluating the Veteran's hearing acuity.  Based on the foregoing, the examining audiologist concluded that the findings could be indicative of a functional or psychogenic basis, but also could be due to medical reasons.  As such, the examiner concluded that referral of the matter to an ENT physician for consideration and opinion was required.  

After reviewing the claims file and making specific mention of the past VA examination reports, a May 2011 VA physician's opinion concluded that it was less likely as not that the Veteran's current bilateral hearing loss was caused by or a result of his military service.  As to rationale, the examiner noted, "The findings are subtle" and that it had been over 30 years between service and the audiological tests of record.  In addition, the examiner pointed to the absence of objective medical evidence of hearing deficits in service.  Finally, the examiner noted that there was some evidence of Eustachian tube dysfunction from ENT visits in 2007 that could contribute to his current hearing problems, but also noted that these findings were made over 30 years after service.

Based on the foregoing, the Board recognizes that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.

As to the etiology of that hearing loss, however, the Board affords the May 2011 opinion considerable probative weight.  The examination was based on a review of the claims file, statements provided by the Veteran both in writing and during his previous VA examinations, and audio examination.  The VA physician considered the Veteran's reported in-service noise exposure from M16s and radar equipment, but based on the subtle findings on testing, the 30 year gap between service and the audio testing, the absence of any objective medical evidence of hearing deficits in service, and the potential contribution of Eustachian tube dysfunction diagnosed 30 years after service, concluded that it was less likely than not that the current hearing loss was caused by or the result of service.  This rationale the Board finds persuasive.  

The Board is aware that a question that must be addressed adequately is not only whether the hearing loss disability had onset during service, as shown by service records, but also whether service actually caused a current hearing loss disability.  The May 2011 opinion adequately addressed that question in the reference to contribution of Eustachian tube dysfunction and the subtlety of the findings.  In other words, the opinion is not based solely on whether or not hearing loss was shown during service.  The May 2011 physician's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability is related to service.

The Board has considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  The Veteran clearly is competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, however, the Veteran has repeatedly indicated that his initial manifestations of hearing problems during service involved plugged ears, which both the Veteran and subsequent medical professionals have attributed to tinnitus, rather than hearing loss.  For example, the Board finds it highly significant that when the Veteran first sought treatment for hearing problems, in June 2006 more than 30 years after service, the reported problem was described by the Veteran and assessed by treating medical professionals as symptoms associated with tinnitus.  Although the private record submitted in July 2011 contains a statement that the tinnitus is due to hearing loss, the statement is not supported by any explanation and is therefore not of any significant probative value.  The bulk of the Veteran's testimony during the August 2011 Board hearing is also in the nature of reporting disability due to tinnitus rather than hearing loss.  

The Board notes that the Veteran's tinnitus is already service connected for and has been assigned a compensable evaluation.  Thus, the Veteran does not report a continuity of consistent decreased hearing acuity from service as contemplated for a hearing loss disability pursuant to 38 C.F.R. § 3.385; instead, he has discussed highly intermittent instances where ringing in his ears was immediately followed by a short period of approximately 15 seconds up to a minute where his ears felt as if they were "closing" and that during which time he was unable to hear.

The above notwithstanding, the Board notes that the Veteran also has claimed that his service-connected tinnitus is a result of sensorineural hearing loss and that when he sustained an injury to his hearing during basic training he actually incurred both sensorineural hearing loss and tinnitus.  While acknowledging those statements, the Board affords significantly greater weight to the May 2011 VA physician's opinion, based on the rationale discussed above, that the Veteran's current bilateral hearing loss disability was not caused by or the result of his military service.  In reaching that conclusion, the Board acknowledges the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of trouble hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As discussed above, however, the Board finds it problematic that the Veteran does not report regular ongoing hearing acuity problems from service, but merely highly intermittent experiences where he feels his ears are "closing" immediately preceded by ringing in the ears.  As noted above, he is separately service connected for tinnitus and the assigned rating fully contemplates that symptomatology.  To the extent that the Veteran is asserting ongoing difficulty with hearing acuity from service due to a hearing loss disability, the Board finds these contentions significantly outweighed by the May 2011 VA physician's opinion.  As discussed above, this opinion was based on consideration of the Veteran's contentions and the medical evidence of record and given the physician's presumed superior knowledge and expertise in this matter the Board finds his opinion highly persuasive.  

In summary, bilateral hearing loss was not diagnosed until decades after service.  The preponderance of medical evidence is against a finding that any current hearing loss disability is due to his active service.  To the extent that the Veteran reports a continuity of decreased hearing acuity or other symptoms attributable to his current bilateral hearing loss disability, the Board finds the May 2011 physician's opinion of significantly greater weight, given his greater level of training and expertise.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-

(CONTINUED ON NEXT PAGE)



of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


